Case 3:19-cv-01255-LAB-KSC Document 36-1 Filed 09/10/19 PageID.371 Page 1 of 7
Case 3:19-cv-01255-LAB-KSC Document 36-1 Filed 09/10/19 PageID.372 Page 2 of 7
Case 3:19-cv-01255-LAB-KSC Document 36-1 Filed 09/10/19 PageID.373 Page 3 of 7
Case 3:19-cv-01255-LAB-KSC Document 36-1 Filed 09/10/19 PageID.374 Page 4 of 7




                    EXHIBIT
                      A
Case 3:19-cv-01255-LAB-KSC Document 36-1 Filed 09/10/19 PageID.375 Page 5 of 7
Case 3:19-cv-01255-LAB-KSC Document 36-1 Filed 09/10/19 PageID.376 Page 6 of 7




                    EXHIBIT
                      B
Case 3:19-cv-01255-LAB-KSC Document 36-1 Filed 09/10/19 PageID.377 Page 7 of 7
